                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                              SOUTWESTERN DIVISION

 UNITED STATES OF AMERICA,

                             Plaintiff,

              v.                                   Case No. 21-05003-01-CR-SW-MDH

 WILLIAM D. JOHNSON,

                             Defendant.

     NOTICE AND BILL OF PARTICULARS FOR FORFEITURE OF PROPERTY

       The United States of America hereby files the following Notice and Bill of Particulars for

Forfeiture of Property.

       The Forfeiture Allegation pending in this case seeks forfeiture of property that constitutes

or is derived from the proceeds obtained directly and indirectly from the violation set forth in

Count One of the Indictment, and all property used or intended to be used, in any manner or part,

to commit, or facilitate the commission of the violation alleged in Count One, pursuant to Title 21,

United States Code, Section 853.

       The United States hereby gives notice that it is seeking forfeiture of the following property:

approximately $16,307.57 in United States currency seized from the defendant, William D.




         Case 3:21-cr-05003-MDH Document 43 Filed 07/21/21 Page 1 of 2
Johnson on or about June 12, 2019, as proceeds directly traceable to the violation alleged in Count

One or used to commit or facilitate the violation alleged in Count One of the Indictment.



                                             Respectfully submitted,

                                             Teresa A. Moore
                                             Acting United States Attorney

                                      By
                                             /s/ Jessica R. Sarff
                                             Jessica R. Sarff
                                             Assistant United States Attorney
                                             901 St. Louis Street, Suite 500
                                             Springfield, Missouri 65806-2511


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 21, 2021, the foregoing motion was electronically filed with
the Clerk of the Court using the CM/ECF system for electronic delivery to all counsel of record.




                                             /s/ Jessica R. Sarff
                                             Jessica R. Sarff
                                             Assistant United States Attorney




                                                2

         Case 3:21-cr-05003-MDH Document 43 Filed 07/21/21 Page 2 of 2
